235 Ga. 46 (1975)
218 S.E.2d 798
HAYES
v.
THE STATE.
30043.
Supreme Court of Georgia.
Submitted June 17, 1975.
Decided September 11, 1975.
Kenneth Dious, for appellant.
Nat Hancock, District Attorney, Arthur K. Bolton, Attorney General, Julius C. Daugherty, Jr., Staff Assistant Attorney General, for appellee.
HALL, Justice.
This is an appeal from a conviction for the offense of armed robbery. Appellant's sole contention on appeal is that the trial court erred in allowing the introduction into evidence over objection, of oral and written confessions made by appellant. The grounds on which it is claimed that these confessions should be excluded are that Hayes was poorly educated and semi-drunk at the time of confessing, and that he had requested and been denied an attorney.
A Jackson v. Denno hearing was conducted to determine whether the confessions were voluntary. An officer testified that the statement was taken in his office following the reading of appellant's constitutional rights against self-incrimination. He also testified that the statement was freely and voluntarily made without the slightest hope of benefit or the remotest fear of injury on the part of the appellant. On cross examination the officer admitted that the appellant said he had been drinking, *47 but in the opinion of the officer, the appellant did not appear to be so drunk that he did not understand his rights or the statement which he was making. Appellant testified that he had two beers prior to the robbery and that he was feeling their effect at the time of his statement. He testified that no one forced him to sign the statement. At the trial before the jury, the appellant testified that he had a six-pack of beer before making the statement. On cross examination, appellant admitted that his request for an attorney had been made to some unknown person who fingerprinted him, and that in his later conversations with the officer who advised him of his rights and took his statement he had made no request for counsel but had signed a form waiving the presence of an attorney.
The trial judge did not err in admitting the statements into evidence under the test set out in High v. State, 233 Ga. 153 (210 SE2d 673), and Johnson v. State, 233 Ga. 58 (209 SE2d 629). See also Fields v. State, 232 Ga. 723 (208 SE2d 822); Allen v. State, 231 Ga. 17 (200 SE2d 106).
Judgment affirmed. All the Justices concur.